DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 11-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al. (US PGPUB 2008/0244035) in view of Borlick et al. (US PGPUB 2016/0342349). 
With regard to Claim 1, Horie teaches a method of handling I/O operations between a storage system and a host, comprising:
initiating a direct data transfer for each of the I/O operations that initially excludes other processes from using a CPU of the host ([0006] “In the synchronous method, when a write request to write updated data is issued from a higher-level host to a primary volume disposed in a local site and if what is requested is to perform a remote copy operation, the writing of the updated data into a secondary volume is first completed, and then the higher-level host of the local site is informed of the completion of the write operation.”);
setting a first timer for each of the direct data transfers ([0025] “the control of switching between the synchronous method and the asynchronous method is performed based on a data write time (response time) required when the data written in the primary volume 24 is written into the secondary volume 44.”); and
converting at least some of the direct transfers to semi-synchronous I/O operations that release the CPU for use by other processes and transfer data directly between the storage system and the host in response to the first timer expiring prior to completion of a corresponding one of the direct data transfers ([0016] “The main controller performs switching from the synchronous method to the asynchronous method when a data write time taken to write data into the secondary volume exceeds a predetermined value.”).

With further regard to claim 1, Horie does not teach the second timer as described in claim 1. Borlick teaches
setting a second timer that corresponds to an expected completion of the semi- synchronous I/O operation ([0007] “A predetermined period of time referred to as a timeout value may be set for the storage device. If the storage controller is unable to secure a response from the storage device within the predetermined period of time after performing operations with respect to the storage device, the storage device is indicated as being timed out for the I/O command.” [032] “in case storage volumes controlled by the secondary storage controller are in an asynchronous relationship then the disk timeout value in the secondary storage controller may be set to a high timeout value.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Horie with the second timer as taught by Borlick in order “Since the asynchronous operation on the secondary storage controller can wait for a significant period of time there is no need to be in a situation that leads to a likelihood of an array rebuild by timing out writes to storage devices controlled by the secondary storage controller” (Borlick [0031]).

With regard to Claim 2, Horie in view of Borlick teaches all the limitations of Claim 1 as described above. Horie further teaches wherein the direct data transfers exchange data between the host and cache memory of the storage system ([0044] “The sub-controller 42 includes an I/O communication interface 45 used to communicate with the higher-level host 41… The disk array controller 43 is divided into a cache memory unit 47 that temporarily stores various pieces of data… The cache memory unit 47 includes an I/O memory area 47a”).

With regard to Claim 3, Horie in view of Borlick teaches all the limitations of Claim 1 as described above. Horie further teaches wherein a particular one of the direct data transfers is converted to a semi-synchronous I/O operation in response to at least one of: whether the first timer expiring is based on a cache miss or whether a length of time since initiating the particular one of the direct data transfers exceeds a predetermined value ([0016] “The main controller performs switching from the synchronous method to the asynchronous method when a data write time taken to write data into the secondary volume exceeds a predetermined value.”).

With regard to Claim 4, Horie in view of Borlick teaches all the limitations of Claim 1 as described above. Horie further teaches wherein the direct data transfers are performed using a high speed connection between the storage system and the host ([0034] “The primary storage controller 102, the secondary storage controller 104, and the one of more hosts 106 may be elements in any suitable network, such as, a storage area network, a wide area network, the Internet, an intranet”).

With regard to Claim 8, Horie in view of Borlick teaches all the limitations of Claim 1 as described above. Horie teaches further comprising:
performing an asynchronous I/O operation for data that was used in connection with initiating a particular one of the direct data transfers in response to the first timer expiring prior to completion of the particular one of the direct data transfers ([0016] “The main controller performs switching from the synchronous method to the asynchronous method when a data write time taken to write data into the secondary volume exceeds a predetermined value.”).

With regard to Claim 9, Horie in view of Borlick teaches all the limitations of Claim 8 as described above. Borlick further teaches wherein the asynchronous I/O operation is performed using an alternative connection between the host and the storage system ([0041] “volume 202 of the primary storage controller 102 is in a synchronous remote copy relationship 214 with volume 208 of the secondary storage controller 104, and volume 204 of the primary storage controller 102 is in an asynchronous remote copy relationship 216 with volume 210 of the secondary storage controller 104,” see Borlick Figs. 3 and 4 showing that the asynchronous connection is an alternate connection from that of the synchronous connection.).

With regard to Claims 11-14 and 18-19, these claims are equivalent in scope to Claims 1-4 and 8-9 rejected above, merely having a different independent claim type, and as such Claims 11-14 and 18-19 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-4 and 8-9. 

Claims 5-6, 10, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horie in view of Borlick as applied to Claims 4, 9, 14 and 19 above, and further in view of Kannan et al. (US PGPUB 2021/0232331).
With regard to claim 5, Horie in view of Borlick teaches all the limitations of claim 4 as described above. Horie in view of Borlick does not teach the smart NIC as described in claim 5. Kannan teaches
wherein the high speed connection is coupled to a smart network interface controller provided on a director board in the storage system ([0341] “The compute and storage for the various embodiments may be added together into the system and/or separately as discussed herein. In addition, the fabric module coupling the blades may incorporate PCI and/or Ethernet. With reference to FIGS. 14A-14C the NIC 1108 and CPU 1110 are detachable modules. In addition NIC 1108 may be a SmartNIC.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Horie in view of Borlick with the smart NIC as taught by Kannan as this “offloads work from the main engine” (Kannan [0341]).

With regard to Claim 6, Horie in view of Borlick and Kannan teaches all the limitations of Claim 5 as described above. Kannan further teaches 
wherein the smart network interface controller includes a system on a chip having a processor, memory, and non-volatile storage ([0346] “One removable module has a data processing unit (DPU)… a SmartNIC with a programmable DPU that performs data processing tasks such as compression/decompression, encryption/decryption in cooperation with the network interface controller, to offload network data handling and communication tasks from another processor(s), e.g., a blade processor or a storage controller… It should be appreciated that the type of memory integrated into the embodiments is not limited to flash as other types of memory such as RAM, 3D crosspoint storage, etc. may be included.”).

With regard to claim 10, Horie in view of Borlick teaches all the limitations of claim 9 as described above. Horie in view of Borlick does not teach the Fibre Channel connection as described in claim 10. Kannan teaches
wherein the alternative connection is a Fibre Channel connection ([0046] “The SAN 158 may be implemented with a variety of data communications fabrics, devices, and protocols. For example, the fabrics for SAN 158 may include Fibre Channel… Data communications protocols for use with SAN 158 may include… Fibre Channel Protocol.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Horie in view of Borlick with the Fibre Channel connection as taught by Kannan since it is well-known in the art that a Fibre Channel connection provides very high connection speeds, thereby advantageously decreasing data transfer times.

With regard to Claims 15-16 and 20, these claims are equivalent in scope to Claims 5-6 and 10 rejected above, merely having a different independent claim type, and as such Claims 15-16 and 20 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 5-6 and 10. 

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 17 are indicated as having allowable subject matter because the prior art does not disclose a smart network interface controller (NIC) which is a LimeStoneDX SLIC type chip, as described in Claims 7 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        December 3, 2022